EXHIBIT 10.2

 

[DATE],
[NAME]
[ADDRESS]


Re:Award of Percentage Points Pursuant to the BlackRock, Inc. Leadership
Retention Carry Plan

Dear [_________]:

I am pleased to inform you that you have been selected to receive an Award of
Percentage Points (the “Award”) pursuant to the terms of the BlackRock, Inc.
Leadership Retention Carry Plan (the “Plan”). The Award is intended to recognize
your meaningful and ongoing contributions to BlackRock, Inc. and its Affiliates
(together, the “Company”), to further align your interests with those of the
Company’s clients and to incentivize you to continue as an employee of the
Company. Capitalized terms used in this award agreement (this “Award Agreement”)
and not otherwise defined herein shall have the meaning set forth in the Plan.

1.Award. Subject to the terms of this Award Agreement and the Plan, you are
hereby awarded [___] Percentage Points. The applicable Participating Carry Funds
relating to the Award are listed on Appendix A attached hereto, which may be
updated from time to time as determined by the Committee in its sole discretion.

2.Vesting. Subject to the terms and conditions relating to the timing of payment
set forth in Section 3 below, Cash Distributions shall be made to you with
respect to the Award following your Good Leaver Termination, provided that the
you (i) execute (and do not revoke), and continue to comply with, a general
release of claims in favor of the Company and its Subsidiaries and Affiliates in
the form provided to you by the Company that becomes effective within sixty (60)
days following your Good Leaver Date, (ii) do not engage in Competitive Activity
and (iii) continue to comply with the Restrictive Covenant Obligations. In the
event that your employment with the Company is terminated other than pursuant to
a Good Leaver Termination, the Award shall be forfeited and you shall not be
entitled to receive any Cash Distributions with respect thereto.

3.Timing of Cash Distributions. Provided that you experience a Good Leaver
Termination, an initial distribution (the “Initial Distribution”) of 80% of the
Cash Distributions due to you calculated as of the applicable Measurement Date
will occur on the first payroll date following June 30 of the calendar year
immediately following the calendar year in which your Good Leaver Date occurs.
Following the Initial Distribution, (i) a second distribution will occur on the
first payroll date following the date that is forty-eight (48) months following
the date of the Initial Distribution (the “Second Distribution”) and (ii) a
third distribution will occur on the first payroll date following the date that
is one-hundred and eight (108) months following the date of the Initial
Distribution (the “Third Distribution”). The Second Distribution shall consist
of 80% of the Cash Distributions calculated as of the applicable Measurement
Date.  The Third Distribution shall consist of 100% of the Cash Distributions
calculated as of the applicable Measurement Date.

4.Restrictive Covenant Obligations. In order to induce the Company to enter into
this Award Agreement, you hereby agree to the covenants set forth on Appendix B
attached hereto.

5.Forfeiture. You hereby acknowledge and agree that if at any time during
your  employment with the Company or following your Good Leaver Date, you either
(i) engage in Competitive Activity or (ii) violate any of the restrictions set
out in the Restrictive Covenant Obligations, in each case, as determined by the
Committee in its sole discretion (and without regard to the actual
post-employment duration of such Restrictive Covenant Obligations): (i) the
Award shall be forfeited and the you shall not be entitled to receive any Cash
Distributions with respect thereto and (ii) the Company shall have the right to
require you to repay to the Company the gross, pre-tax amount of the most recent
Cash Distribution received by you with respect to the Award.

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

6.Clawback Policy. You hereby acknowledge and agree that the Award shall be
subject to the Clawback Policy. In the event that a determination is made under
the Clawback Policy that you engaged in fraud or willful misconduct that caused
the need for a significant restatement of the Company’s financial statements,
(i) you shall repay to the Company the Cash Distributions received by you as
determined to be repaid under the Clawback Policy and (ii) the Award shall be
forfeited and you shall not be entitled to receive any further Cash
Distributions with respect thereto.

7.Award Agreement Subject to the Plan.  This Award Agreement is made pursuant to
all of the provisions of the Plan, which is incorporated herein by reference,
and is intended, and shall be interpreted in a manner, to comply therewith.  The
Grantee hereby acknowledges receipt of a copy of the Plan. In the event of any
conflict between the provisions of this Award Agreement and the provisions of
the Plan, the provisions of the Plan shall govern.

8.Tax Withholding. You hereby acknowledge and agree that the Company or any
applicable Affiliate is authorized and will be entitled to withhold from the
Cash Distributions payable to you hereunder any federal, state or local
withholding or other taxes that the Company is required to withhold.

9.Entire Agreement. The Plan and this Award Agreement contain the entire
agreement of the parties with respect to the subject matter hereof and supersede
all prior agreements, understandings and arrangements, oral or written, between
or among you and the Company with respect hereof.

10.Governing Law. This Award Agreement and all determinations made and actions
taken pursuant hereto shall be governed by the laws of the State of New York
without giving effect to the conflict of laws principles thereof.

***

If you accept the terms and conditions of this Award Agreement, please sign and
return this Award Agreement to the undersigned.

Yours sincerely,

[Name]
[Title]

______________________________

 

ACKNOWLEDGED AND AGREED:

 

Signature: ______________________________        Date: __________________




 

--------------------------------------------------------------------------------

EXHIBIT 10.2

APPENDIX A

 

List of Participating Carry Funds

 

1.[TO COME]

2.

3.




 

--------------------------------------------------------------------------------

EXHIBIT 10.2

APPENDIX B

 

Covenants and Acknowledgements

1.Non-Disclosure / Intellectual Property.  You (the “Grantee”) may not, during
or subsequent to the Grantee’s employment with the Company or any of its
Affiliates, without the prior written consent of the Company, use, divulge,
disclose, or make accessible to any other person, firm, partnership, corporation
or other entity any Confidential Information (as defined below) pertaining to
the business of the Company or any of its Affiliates except (i) while employed
by the Company or any of its Affiliates, in the business of and for the benefit
of the Company or any of its Affiliates, or (ii) when required to do so by a
court of competent jurisdiction or regulatory body.  In the event that the
Grantee becomes compelled by an order of a court to disclose any Confidential
Information, the Grantee is required to provide the Company with prompt, prior
written notice and to disclose only that portion of the Confidential Information
which is legally required.

For purposes of this Award Agreement, “Confidential Information” shall mean any
non-public information (whether oral, written or electronically stored) relating
to the business or the affairs of the Company and its Affiliates or of any
client of the Company or of any of its Affiliates, whether obtained from the
Company or any of its Affiliates, any client of the Company or any of its
Affiliates or known by the Grantee as a consequence of or through the Grantee’s
relationship with the Company or any of its Affiliates, whether obtained before
or after the Grantee executes this Award Agreement and whether obtained from an
entity which was not a Company Affiliate at the time such information became
available but which is now or later becomes an Affiliate of the Company. Such
information includes but is not limited to non-public information concerning the
financial data, strategic or financial plans, models, business plans,
proprietary project information, marketing plans, future transactions
(regardless of whether or not such transactions are executed), customer lists,
employee lists, employees’ salary and other compensation, partners’
compensation, and other proprietary and confidential information of the Company,
the Company’s Affiliates or any of their clients, that, in any case, is not
otherwise available to the public. Confidential Information includes information
encompassed in drawings, designs, plans, proposals, reports, research, marketing
and sales plans, financial information, costs, quotations, specification sheets
and recording media. Confidential Information also includes information which
relates directly or indirectly to the computer systems and computer technology
of the Company and its Affiliates, including but not limited to source codes,
object codes, reports, flow charts, screens, algorithms, use manuals,
installation and/or operation manuals, computer software, spreadsheets, data
computations, formulas, techniques, databases, and any other form or compilation
of computer-related information.

Notwithstanding anything herein to the contrary, nothing in this Award Agreement
shall prohibit or restrict the Grantee from responding to any inquiry from,
providing testimony before, or making reports of possible violations of federal
law or regulation to, any governmental agency or entity, any other
self-regulatory organization, or any other federal or state regulatory
authority, specifically including, without limitation, the Securities and
Exchange Commission and the Financial Industry Regulatory Authority (FINRA) or
otherwise limit the Grantee’s rights under the BlackRock Global Policy for
Reporting Illegal or Unethical Conduct.

It is the policy of the Company and its Affiliates not to use or accept any
confidential or proprietary information of third parties, including former
employers of the Grantee. The Grantee shall not disclose such confidential or
proprietary information of third parties to the Company or any of its
Affiliates, their employees, agents, or independent contractors, or to any other
third party, and shall not use such confidential or proprietary Information of
third parties while employed by the Company or any of its Affiliates, unless the
Grantee has obtained and presented to the Company the appropriate authorizations
for such use or disclosure from such third parties and has also obtained the
Company’s approval of such use or disclosure.

The Company and its Affiliates may, from time to time, enter into agreements
and/or business relationships with third party vendors and/or suppliers of
information as a result of which the Grantee may have access to confidential
information proprietary to such third parties (“Third Party Confidential
Information”). The use and disclosure by the Grantee of Third Party Confidential
Information shall be governed by the terms and conditions of this Award
Agreement and shall be in strict compliance with any existing agreement between
the Company or any of its Affiliates and the third parties to hold such
information confidential. Prior to using any

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

Third Party Confidential Information, the Grantee is required to inquire whether
and to what extent the use of such Third Party Confidential Information is
governed by an existing agreement and must comply with the terms of any such
agreement. In addition, prior to sharing such Third Party Confidential
Information internally, the Grantee is required to determine that sharing the
information is appropriate and must inform the employee receiving the
information of the terms of the agreement.

The Company and its Affiliates may at times develop appropriate information
barriers to assure that restricted information related to a client of the
Company or an Affiliate of the Company is not improperly communicated or
disclosed to other employees within the Company and its Affiliates.  If the
Grantee has reason to believe that he or she is subject to any information
barrier, the Grantee is required to inquire of the Legal & Compliance Department
as to the applicability and terms of any such information barrier.  Any
information barriers shall be established pursuant to the Company’s Information
Barrier Policy and procedures.

Upon the Grantee’s termination of employment with the Company or any of its
Affiliates for any reason, the Grantee is required to return to the Company all
Confidential Information (including all reproductions thereof whether on
computer, electronic media or otherwise) furnished to or otherwise in the
Grantee’s possession immediately upon request by the Company at any time, and
shall not contact any employee of the Company or its Affiliates for the purpose
of soliciting Confidential Information.

The Grantee understands and agrees that pursuant to the United States Defend
Trade Secrets Act of 2016:

An individual may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.

Further, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer's trade secrets
to the attorney and use the trade secret information in the court proceeding if
the individual: (a) files any document containing the trade secret under seal;
and (b) does not disclose the trade secret, except pursuant to court order.

The Grantee agrees that the Company is the exclusive owner of any
business-related ideas, products, materials, discoveries, inventions, computer
programs, research, writing or other work products developed by the Grantee that
are in the scope of, or otherwise related to the business of the Company or its
Affiliates, or developed using equipment, resources, or trade secrets of the
Company or its Affiliates (“Inventions”). The Grantee hereby transfers and
assigns such Inventions to the Company and the Grantee shall whenever requested
to do so by the Company, execute any and all applications, assignments, or other
instruments that the Company deems necessary to apply for and obtain patents or
copyrights or other intellectual property protection in the United States or any
other country or otherwise protect the Company’s and its Affiliates’ interests
therein. Such obligations shall continue beyond the Grantee’s termination of
employment with the Company or any of its Affiliates with respect to Inventions
developed, conceived or made by the Grantee during the term of the Grantee’s
employment with the Company or any of its Affiliates. Further, the Grantee
agrees that such obligation will be binding on the Grantee’s assigns, executors,
administrators and other legal representatives.  

2.Non-Solicitation of Clients, etc.  The Grantee shall not, for a period of one
(1) year immediately following his or her termination of employment with the
Company or any of its Affiliates, whether on his or her own behalf or on behalf
of or in conjunction with any person, company, business entity or other
organization whatsoever, directly or indirectly, (i) call on, interfere with,
solicit or assist in soliciting the business of any “Client” or “Prospective
Client” or (ii) accept business from, or enter into a relationship with, any
such “Client” or “Prospective Client”, in each case, with whom the Grantee has
had, directly or indirectly, personal contact or dealings on behalf of the
Company or its Affiliates during the one (1) year period immediately preceding
his or her termination of employment with the Company or any of its Affiliates.
Notwithstanding the foregoing, the Grantee may engage in business activities
with “Intermediary Clients”, provided, that, the Grantee shall not (x)

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

interact with any Intermediary Client with respect to business placed with or
through such Intermediary Client by the Company or any of its Affiliates or (y)
engage in any conduct interfering with or damaging the Company’s (or any of its
Affiliates’) relationship with any Intermediary Client.

For purposes of this Award Agreement, the terms:

 

 

(a)

“Client” shall mean any person, firm, company, or other organization (including
an Intermediary Client) to whom the Company or any of its Affiliates has
supplied services, products or professional advice;

 

 

(b)

“Prospective Client” shall mean any person, firm, company or other organization
(including an Intermediary Client) with whom the Company or any of its
Affiliates has had negotiations or discussions regarding the possible supply of
products or advice, or with respect to whom the Company or any of its Affiliates
has expended significant time, effort or money in developing a bid or proposal
for the supply of services, products or advice; and

 

 

(c)

“Intermediary Client” shall mean any person or entity (such as a broker dealer,
distributor, financial adviser, administrator or other marketing or service
organization) through which the Company or any of its Affiliates offers,
markets, distributes or provides its services, products or advice.

3.Non-Enticement of Employees; No Hire.  The Grantee shall not, during his or
her employment with the Company or any of its Affiliates and for a period of one
(1) year immediately following termination of employment with the Company or any
of its Affiliates, either on his or her own account or in conjunction with or on
behalf of any other person, company, business entity or other organization
whatsoever, directly or indirectly: (i) induce, solicit, entice, participate in
or procure any person who is an employee of the Company or any of its Affiliates
to leave such employment or (ii) accept into employment, hire or otherwise
engage or use the services of, or actively interfere with the Company’s or any
Affiliates’ relationship with, any person who is an employee of the Company or
any of its Affiliates or who was an employee of the Company or any of its
Affiliates during the period commencing one year prior to the Grantee’s
termination of employment with the Company or any of its Affiliates.

4.Non-Disparagement; No Conflicts.  The Grantee shall not at any time during or
subsequent to the Grantee’s employment with the Company or any of its
Affiliates, criticize, speak ill of, disparage or make false statements in
respect of the Company, its Affiliates or any of their employees; provided,
however, that the Grantee shall not be prohibited from making truthful
statements about the Company or any of its Affiliates. The Grantee also shall
not, during the course of employment with the Company or any of its Affiliates
take any action which conflicts with (or appears to conflict with) the Company’s
or any of its Affiliates’ business interests except if ordered to do so by a
court or government agency.

*                  *                  *                  *                  *                  *                 *                 *

 

 